— Appeal by defendant from a judgment of the Supreme Court, Kings County (Clemente, J.), rendered March 12, 1982, convicting him of criminal possession of a weapon in the second degree, upon a plea of guilty, and sentencing him as a second felony offender to an indeterminate term of imprisonment of four to eight years. Motion by the People pursuant to 22 NYCRR 670.17 (i) to vacate the defendant’s sentence as illegal. Matter held in abeyance, and, on the court’s own motion, the District Attorney is ordered to file, within 15 days of this order, an answering brief including the points and arguments on her cross appeal pursuant to the rules of this court (22 NYCRR 670.20 [d]). The defendant may then file a reply brief including points and arguments responsive to the cross appeal. The District Attorney’s motion pursuant to 22 NYCRR 670.17 (i) is deemed stricken. Gulotta, J. P., O’Connor, Bracken and Brown, JJ., concur.